Citation Nr: 1450564	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  12-11 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.  

2.  Basic eligibility for VA improved death pension benefits.  

3.  Entitlement to accrued VA compensation benefits.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from May 1946 to February 1949 with the New Philippine Scouts.  He died in August 1975.  The Appellant is the Veteran's surviving spouse.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Manila, The Republic of the Philippines, Regional Office (RO) which denied service connection for the cause of the Veteran's death; basic eligibility for VA improved death pension benefits; and accrued VA compensation benefits.  The Board has reviewed the physical claims file and both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  


FINDINGS OF FACT

1.  The Veteran had active service from May 1946 to February 1949 with the New Philippine Scouts.  

2.  The Veteran died in August 1975.  

3.  The Veteran's August 1975 death certificate indicates that the immediate cause of death was bronchogenic carcinoma with multiple metastases.  

4.  At the time of the Veteran's death, service connection was not in effect for any disability.  

5.  The Veteran's period of active service does not constitute qualifying service to establish eligibility for VA improved death pension benefits.  

6.  The Appellant's claim for accrued VA compensation benefits was received in July 2010, some 34 years after the Veteran's death.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 107(b), 1110, 1131, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.40, 3.102, 3.159, 3.303, 3.312, 3.326(a) (2014).  

2.  The Appellant does not meet the basic eligibility requirements for VA improved death pension benefits.  38 U.S.C.A. §§ 107(b), 1542 (West 2002 & Supp. 2014); 38 C.F.R. § 3.3 (2014).  

3.  The criteria for the award of accrued VA compensation have not been met.  38 U.S.C.A. § 5121(c) (West 2002); 38 C.F.R. §§ 3.152, 3.1000 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims (Court) held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  In addressing the Appellant's claims of both basic eligibility for VA improved death pension benefits and accrued VA disability compensation, the Board notes that the statutory and regulatory provisions pertaining to VA's duties to notify and to assist do not apply to a claim if resolution of that claim is based on legal interpretation, rather than consideration of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  In regards to those claims, the facts are not in dispute.  Resolution of the Appellant's claims is dependent on interpretation of the law and regulations pertaining to eligibility for VA improved death pension benefits and payment of accrued VA compensation benefits.  As will be shown below, the Board finds that the Veteran had solely active service with the New Philippines Scouts and the Appellant's claim for accrued VA compensation benefits was received decades after the Veteran's death.  Therefore, no reasonable possibility exists that further notice or assistance would aid in substantiating these claims.  Any deficiencies of VCAA notice or assistance are rendered moot.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with the VCAA is not required if no reasonable possibility exists that any notice or assistance would aid an appellant in substantiating the claim).  

In the turning to the Appellant's claim of entitlement to service connection for the cause of the Veteran's death, the VCAA notice must include (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  

In July 2010, the Appellant was provided with a VCAA notice which informed her that: at the time of the Veteran's demise, service connection had not been established for any disability; the evidence supporting her claim must show that either the Veteran died from a service-connected disability or a service-connected disability contributed materially or substantially in bring about his demise; the evidence generally needed to support a claim of service connection; what actions she needed to undertake; and how VA would assist her in developing her claim.  The July 2010 VCAA notice was issued to the Appellant prior to the December 2010 rating decision from which the instant appeal arises.  The issue was readjudicated in the March 2012 statement of the case (SOC).  Therefore, there is no defect with respect to timing of the VCAA notice.  See Pelegrini.  

Regarding the duty to assist as to the Appellant's claim of entitlement to service connection for the cause of the Veteran's death, VA has secured or attempted to secure all relevant documentation required by the VCAA.  There remains no question as to the substantial completeness of the claim.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  


II.  Service Connection for the Cause of the Veteran's Death

The Appellant asserts that she is entitled to "the death benefit that is supposed to be given to" her.  She advances no specific contentions as to service connection for the cause of the Veteran's death.  

In order to establish service connection for the cause of the Veteran's death, the evidence must show that disability incurred in or aggravated by active service either caused or contributed substantially or materially to the Veteran's demise.  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause or be etiologically related to the cause of death.  For a service-connected disability to constitute a contributory cause of death, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312. 

The Veteran's August 1975 death certificate indicates that the immediate cause of death was bronchogenic carcinoma with multiple metastases.  At the time of the Veteran's death, service connection was not in effect for any disability.  

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  For purposes of determining entitlement to service connection for the cause of a veteran's death, active service with the New Philippine Scouts constitutes qualifying active service.  38 U.S.C.A. § 107(b); 38 C.F.R. § 3.40(b).  See Manlincon v. West, 12 Vet. App. 238, 240 (1999) (noting that 38 U.S.C.A. § 107(b) provides that service in the New Philippine Scouts shall not be deemed to have been active military, naval, or air service for the purposes of any of the laws administered by the Secretary except for laws with respect to compensation for service-connected disability or death, dependency and indemnity compensation (DIC), and certain government life insurance programs).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  
A malignant tumor is a "chronic disease" listed under 38 C.F.R. § 3.309(a) (2014).  Therefore, the provisions of 38 C.F.R. § 3.303(b) are for application.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such during active service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless they are clearly attributable to intercurrent causes.  Generally, if a condition noted during active service is not shown to be chronic, then, a "continuity of symptoms" after service is required to establish service connection.  38 C.F.R. § 3.303(b).  

Where a veteran served ninety days or more during a period of war or during peacetime service after December 31, 1946, and a malignant tumor becomes manifest to a degree of ten percent within one year of termination of such service, such disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

The Veteran's service treatment records make no reference to lung cancer or other pulmonary disorder.  The report of the Veteran's February 1949 physical examination for service separation notes no abnormalities except that he was underweight.  
An August 1975 VA final hospital summary states that the Veteran was diagnosed with and succumbed to left lung epidermoid carcinoma with metastasis to the mediastinum and pretracheal lymph nodes; a urinary tract infection; and stress ulcers and associated upper gastrointestinal bleeding.  He was noted to have been initially diagnosed with left lung epidermoid carcinoma in July 1974.  

The Appellant does not advance and the record does not establish that the Veteran's left lung epidermoid carcinoma was incurred in or aggravated by active service or that a service-connected disability either caused or contributed substantially or materially to the Veteran's ultimately fatal metastasized left lung epidermoid carcinoma.  Given such facts, the Board finds that service connection for the cause of the Veteran's death is not warranted.  


III.  Basic Eligibility for VA Improved Death Pension Benefits

The Appellant asserts that she is entitled to VA death benefits in light of the Veteran's active service.  

Generally, a surviving spouse of a veteran with wartime service is entitled to payment of VA improved death pension benefits if he or she meets the relevant income criteria.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.3.  Service with the New Philippine Scouts shall not be deemed to have been active military, naval, or air service for purposes of determining entitlement to VA improved death pension benefits.  38 U.S.C.A. § 107(b).  See Manlincon 12 Vet. App. at 240 (holding that service with the New Philippine Scouts was not active military, naval, or air service for purposes of qualifying for VA benefits except for certain specified benefits which do not include death pension for a surviving spouse).  

The Veteran had active service from May 1946 to February 1949 with the New Philippine Scouts.  Such service does not constitute qualifying wartime service for purposes of establishing basic entitlement to VA improved death pension benefits.  38 U.S.C.A. § 107(b).  In the absence of such qualifying service, the benefits sought on appeal may not be granted.  


IV.  Accrued VA Compensation Benefits

Accrued benefits are periodic monetary benefits authorized under law administered by VA, to which a payee was entitled at his or her death under existing ratings or decisions or those based on evidence in the file at the date of death and due and unpaid.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a).  Applications for accrued benefits must be filed within one year after the date of death.  38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c).  A claim for death pension, compensation, or dependency and indemnity compensation (DIC) by a surviving spouse is deemed to include a claim for any accrued benefits.  38 C.F.R. § 3.152(b).  

The Veteran died in August 1975.  The Appellant's July 2010 Application for DIC and Accrued Benefits (VA Form 21-534) was received by VA in July 2010.  In her May 2012 Appeal to the Board (VA Form 9), the Appellant acknowledged that she had initially filed her claim for accrued benefits in 2010.  

The Appellant's claim for accrued VA compensation benefits was received in July 2010, some 34 years after the Veteran's death.  The Appellant's claim for accrued benefits is therefore untimely.   Accordingly, the benefit sought on appeal is denied.  







ORDER

Service connection for the cause of the Veteran's death is denied.  

Basic eligibility for VA improved death pension benefits is denied.  

Entitlement to accrued VA compensation benefits is denied.  



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


